Citation Nr: 1035118	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had service in the U.S. Navy from September 1988 to 
March 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim for an increased rating for the service-
connected lumbar spine disability.

The Veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge in September 2009.  A copy of the 
transcript of this hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Prior to adjudication of this claim upon the merits, additional 
development is required.  See 38 C.F.R. § 19.9.

The Veteran contends that he disability is more severe than 
contemplated by a 40 percent rating.  He also contends that his 
disability prevents employment.

The claims file contains multiple medical records that address 
the severity of the disability.  Review of these medical records 
reveals substantial disparities.  In this regard, in a June 2005 
VA contract examination, an examiner recorded the Veteran as 
reporting that the condition did not cause incapacitation.  In a 
December 2005 letter, however, a treating physician reported that 
the Veteran disability was manifested by intervertebral disc 
syndrome and that the disability caused incapacitating episodes 
of six or more weeks a year.  In a February 2006 VA contract 
examination report, the examiner wrote that the Veteran required 
bed rest at the time of pain but that the Veteran reported that 
the condition did not cause incapacitation.  In a January 2008 VA 
examination, the Veteran reported incapacitating episodes.  There 
was no radicular pain.  The examiner found, essentially, that his 
symptoms were due to mechanical back pain that had "absolutely 
nothing to do with" his service-connected degenerative disc 
disease.  He found that the degenerative disc disease was 
currently "non-symptomatic."  In the Veteran's hearing 
testimony, he indicated that he did have pain down the right 
side.  He reported severe symptoms that limited his daily 
activities to four hour periods during which his medicine was in 
effect.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the presence of associated objective neurologic 
abnormalities effect the rating, and under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
incapacitating episodes effect the rating.  See 38 C.F.R. 
§ 4.71a.  As the presence of these symptoms affect the 
appropriate rating to be assigned and in light of the 
substantially inconsistent medical evidence, the Board finds that 
an additional VA examination is warranted.  The examiner should 
thoroughly address the current severity of the service-connected 
disability after review of the conflicting evidence of record. 

The Board is cognizant that the RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU) in 
an unappealed September 2006 rating decision.  Recently, the 
United States Court of Appeals for Veterans Claims (Court) held, 
essentially, that the issue of a total disability rating based on 
individual unemployability (TDIU) was part and parcel of an 
increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, although aware of the previous denial of the TDIU, 
in the VA examination to be obtained upon remand, the examiner 
should address the issue of employability.

The record also indicates that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  There is no indication that VA has sought these records.  
VA has a duty to obtain these records.  Upon remand, the AMC/RO 
should seek these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000).

Lastly, the AMC/RO should obtain updated VA medical records.  

Accordingly, the case is REMANDED for the following action:

      1.  Obtain updated VA medical records.  

2.  Contact SSA and obtain a copy of any 
decision(s) regarding the Veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

3.  Schedule the Veteran for an 
examination to determine the current 
severity of the service-connected 
degenerative disc disease of the lumbar 
spine.  The claims file should be 
furnished to the examiner(s) for his or 
her review.  The examiner should review 
the reports from the June 2005 and 
February 2006 VA contract examinations, 
the December 2005 letter from the private 
clinician, and the January 2008 VA 
examination report.  

All necessary tests including range of 
motion testing should be completed.  The 
examiner is asked to specifically address 
additional loss of function and pain on 
motion under DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any functional loss found 
should be recorded in degrees.

The examiner should also address whether 
the service-connected disability of the 
lumbar spine is manifested by 
intervertebral disc syndrome (IVDS).  If 
so, the examiner should address whether 
there are associated incapacitating 
episodes that require bed rest prescribed 
by a physician and treatment by a 
physician.  If there are such 
incapacitating episodes, provide the 
duration these incapacitating episodes 
last, in weeks, during a 12-month period.

Neurological testing should also be 
provided, to determine whether there are 
objective neurologic abnormalities of the 
lower extremities associated with the 
lumbar spine disability, and if so, the 
severity of these disabilities.

The examiner should then address whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's degenerative disc disease of the 
lumbar spine renders him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should provide 
rationale for all opinions expressed.

4.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative must be provided with 
a supplemental statement of the case, which 
addresses all of the evidence received since 
the last supplemental statement of the case 
was issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


